Citation Nr: 1043893	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  05-36 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to 
include as secondary to service-connected internal derangement of 
the left knee with arthritis and limitation of motion.

2.  Entitlement to service connection for a right knee disorder, 
to include as secondary to service-connected internal derangement 
of the left knee with arthritis and limitation of motion.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to September 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in St. 
Louis, Missouri.  

In February 2009, the Board denied entitlement to service 
connection for a low back disorder, a right knee disorder, and a 
bilateral ankle disorder.  The Veteran subsequently appealed to 
the Court of Appeals for Veterans Claims (Court).  In a January 
2010 Joint Motion for Remand, the parties (the Secretary of VA 
and the Veteran) determined that a remand was warranted as to the 
issues of entitlement to service connection for a low back 
disorder and a right knee disorder; the issue of entitlement to 
service connection for a bilateral ankle disorder was abandoned.  
By a January 2010 Order, the Court granted the Joint Motion for 
Remand, vacated the part of the February 2009 Board decision 
which pertained to the issues of service connection for a low 
back disorder and a right knee disorder, and remanded the matter 
for readjudication.  

(The issue of entitlement to an initial disability rating in 
excess of 10 percent for internal derangement of the left knee 
with arthritis and limitation of motion is addressed in a 
separate decision because the representation of Daniel G. 
Krasnegor, Esq., has been limited to the issues listed above.)

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

As noted above, the Board previously denied the Veteran's claims 
for service connected compensation benefits for a low back 
disorder and a right knee disorder by decision dated in February 
2009.  A review of the January 2010 Joint Motion for Remand (JMR) 
reflects that these issues are being remanded for readjudication 
and, more specifically, further development.  In this regard, the 
January 2010 JMR indicates that the opinions provided in the 
January 2006 VA examination report are inadequate upon which to 
make a determination.  With respect to the claimed low back 
disorder, the JMR notes that the examiner appears to indicate 
that "many y[ea]rs of antalgic gait may have caused [a back 
disorder]," while at the same time stating that "[the Veteran] 
has age related changes only in [his] L[umbar] S[pine]" 
[emphasis added].  As for the right knee, the January 2006 
examiner writes that the right knee is not secondary to the 
service-connected left knee, but fails to provide any rationale 
to support such conclusion.  

In light of the above circumstances, a remand is needed to 
request clarification of the examiner's opinion.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007); see also Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Further, given 
that it has been more than four years since the January 2006 VA 
examination, and it is highly unlikely that the January 2006 VA 
examiner will be able to provide an adequate clarification of his 
original opinion, the Board feels it would be prudent to schedule 
the Veteran for a new examination in conjunction with requesting 
an updated opinion.  

In addition to the development requested by the January 2010 JMR, 
the Board notes it previously remanded the issues on appeal in 
May 2008, in part, for the purpose of obtaining additional 
information and/or evidence from the Veteran regarding non-VA 
treatment for his claimed disorders.  Specifically, the Agency of 
Original Jurisdiction (AOJ) was directed to ask the Veteran to 
"provide the names and addresses of all medical care providers 
who treated him for his claimed low back, bilateral ankle, and 
right knee disabilities, as well as dates of treatment.  Such 
request should specifically ask for information regarding the 
private 'local orthopedist' he visited sometime around 
November/December 2005."  The AOJ was then directed to obtain 
any records following receipt of any necessary release(s) from 
the Veteran.  A review of the claims file reflects that the 
Veteran did not respond to the AOJ's request for such information 
and/or evidence.  

The duty to assist is not a one-way street, and given the current 
circumstances, the VA is under no obligation to remand this 
appeal for further attempts to obtain this private information.  
See Wood v. Derwinski, 1 Vet. App. 190 (1991); 38 C.F.R. 
§ 3.159(c) (2010).  However, seeing as the Board is already 
remanding these issues for additional medical examination, the 
Veteran should be given an additional opportunity to submit such 
information and/or evidence.  See Hensley v. West, 212 F.3d 1255, 
1262 (Fed. Cir. 2000) (describing the VA benefits system as 
"uniquely pro-claimant").  Additionally, the AOJ should ask the 
Veteran to submit any evidence and/or information regarding 
treatment from his non-VA primary care physician and orthopedic 
surgeon, identified in the record as Dr. Brockman and Dr. 
Williams, respectively.  

Finally, the Veteran has been receiving ongoing treatment at the 
Fayetteville VA Medical Center (MC) and Mount Vernon Community-
Based Outpatient Clinic (CBOC) for various complaints, including 
his knees and back, since approximately November 2004.  The 
current claims file contains VA treatment records dated only 
through December 2009.  Thus, the AOJ should obtain any 
additional treatment records through the present.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

Please note that the Veteran has another 
appeal being remanded by the Board for 
additional development, and that such 
development likely pertains to the 
issues contained in this remand.  
Therefore, reasonable efforts should be 
made to ensure that the development 
completed with that appeal is considered 
in conjunction with the development 
requested below.  

1.  Contact the Veteran and ask him to either 
(a) submit any treatment records related to 
his claimed low back and right knee 
disorders, including records associated 
with his primary care physician, Dr. 
Brockman; his orthopedic surgeon, Dr. 
Williams; or the "local orthopedist" he 
visited in November/December 2005, or (b) 
provide the VA with enough information to 
request the records from the appropriate 
source(s).  

Based on the Veteran's response, obtain any 
outstanding private treatment records.  Any 
efforts should be documented in the claims 
file, and at least one follow-up request 
should be made unless information is received 
that these outstanding records either do not 
exist or that further efforts to obtain them 
would be futile.  

2.  Obtain any VA treatment records from the 
Fayetteville VAMC, including the Mount Vernon 
CBOC, for the period from December 10, 2009 
through the present.  A response, negative or 
positive, should be associated with the 
claims file.  Requests must continue until 
the AOJ determines that the records sought do 
not exist or that further efforts to obtain 
those records would be futile.

3.  If any VA or non-VA treatment records are 
unable to be located and/or obtained 
following reasonable efforts, the AOJ should 
notify the Veteran that such records are not 
available, explain the efforts made to obtain 
to the records, describe any further action 
VA will take regarding the claim, and inform 
the Veteran that it is ultimately his 
responsibility for providing the evidence.

4.  After all outstanding evidence has been 
identified and associated with the claims 
file, schedule the Veteran for a VA 
orthopedic examination.  The claims file, 
including a copy of this REMAND, must be made 
available to the examiner for review, and the 
examination report should reflect that the 
claims folder was reviewed in connection with 
the examination.  After reviewing the entire 
record, examining the Veteran, and performing 
any medically indicated testing, the examiner 
should identify any current right knee and 
low back disorders, providing a diagnos(es) 
for any disorder(s).  The examiner should 
then provide opinions regarding the following 
questions.  A detailed rationale should be 
provided for all opinions and should reflect 
consideration of the medical and lay evidence 
of record.
   
   (a) Is it more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability of 
50 percent), or less likely than not (i.e., 
probability less than 50 percent), that any 
current right knee disorder or low back 
disorder manifested during service or that 
arthritis manifest within one year of his 
separation from service (prior to September 
1971)?
   
   (b) Is it more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability of 
50 percent), or less likely than not (i.e., 
probability less than 50 percent), that any 
current right knee disorder or low back 
disorder is proximately due to (caused by) or 
aggravated (chronically worsened) by the 
Veteran's service-connected internal 
derangement of the left knee with arthritis 
and limitation of motion?  The examiner 
should expressly consider whether the 
Veteran's left knee disability results in an 
antalgic gait and whether such antalgic gait 
may have caused or aggravated either 
disorder.

5.  Thereafter, the AOJ should review the 
claims file to ensure that the foregoing 
requested development has been completed.  In 
particular, the AOJ should review the 
examination/opinion report(s) to ensure that 
they are responsive to and in compliance with 
the directives of this remand and if not, the 
AOJ should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient to 
warrant entitlement to the benefits sought.  
Unless the benefits sought on appeal are 
granted, the Veteran and his representative, 
if any, should be furnished an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


